



Exhibit 10.1


FIRST AMENDMENT TO
REVOLVING LOAN AGREEMENT


This FIRST AMENDMENT (the "Amendment") to the Revolving Loan Agreement (the
"Agreement"), dated as of February 3, 2015, by and between Golub Capital
Investment Corporation (the "Borrower") and GC Advisors LLC (the "Lender"), is
hereby made as of this 6th day of February 2018.


RECITALS
WHEREAS, Lender has previously executed a waiver and extension letter to extend
the final maturity date of the Agreement to February 7, 2018; and


WHEREAS, Borrower and Lender desire to amend the Agreement to further extend the
final maturity date;


NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Lender hereby agree
as follows:


1.     Amendment to Definition of Maturity Date. The definition of "Maturity
Date" in Section 17 of the Agreement is hereby amended and restated in its
entirety as follows:


"Maturity Date" shall mean the earlier of(a) February 5, 2021, (b) an initial
public offering of the common stock of the Borrower, ( c) the listing of the
shares of common stock of the Borrower on a national securities exchange, ( d) a
distribution to stockholders of the Borrower of either (i) cash proceeds from an
orderly liquidation of the Borrower's investments or (ii) securities or other
assets of the Borrower as a distribution-in-kind, and ( e) a sale of some or all
of the Borrower's assets to, or other liquidity event with, an entity for
consideration of
either cash and/or publicly listed securities of the acquirer.


2.     Full Force and Effect. Other than as specifically set forth in this
Amendment, all terms and conditions of the Agreement shall remain in full force
and effect.


3.     Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.


4.     Counterparts. This Amendment may be signed in two counterparts, each of
which shall constitute an original but both of which when taken together shall
constitute but one agreement.


[Signature page follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower and Lender have caused this Amendment
to be duly executed by their duly authorized officers, all as of the date first
set forth above.




 
BORROWER:
 
GOLUB CAPITAL INVESTMENT CORPORATION
 
By:  /s/ David B. Golub                                 
Name: David B. Golub
Title: President and Chief Executive Officer
 
 
 
LENDER:
 
GC ADVISORS LLC
 
By: /s/ David B. Golub                                 
Name: David B. Golub
Title: President






